DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2021 has been entered.
Claims 28-38 are new.  Claims 10, 17-22 and 24-38 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 17-22 and 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 7,579,033).
Regarding claims 10 and 28, Merrill et al. disclose a method making cheese (Abstract, C2/L26-30) comprising the steps of: (a) preparing a coagulum composition comprising cheese curd and whey (b) cutting the coagulum to drain the whey (i.e. strain) and obtain cheese curd; (c) heating the curd to a temperature ranging from about 100º-150ºF for 2-15 minutes; (d) kneading (i.e. stretching) the heated cheese curd (see wherein soft or firm/semi-hard cheeses may include mozzarella and pizza cheese that are made by heating and kneading the cheese curd to improve stretchability or stringiness of the final cheese –C4/L50-61); and (e) shaping the heated cheese curd to form the cheese product comprising a protein content of about 10-40% (C4/L50-61, C7/L25-52, C8/L21-23, C9/L39-61, C19/L7-8).
Merrill et al. also disclose adding ingredients to the cheese curd including sequestrants (e.g. calcium citrate) and colorants (e.g. titanium dioxide) (C11/L65, C14/L23-29, 60-67).   
While Merrill et al. does not disclose the precisely claimed heating temperature and time, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Given Merrill et al. disclose a process of heating the cheese curd to a temperature in a range overlapping that presently claimed, it necessarily follows that the process would not denature proteins in the cheese curd completely.
Merrill et al. disclose the pH of the cheese generally ranges from about 5.00 to about 6.00 (C19/L32-36). Here a claimed pH of 4.5 or 4.8 is considered encompassed by the prior art’s disclosed pH of about 5.00.  A pH of about 5.0 includes pH values above and below.  
Regarding claims 17, 24, 29 and 35, Merrill et al. disclose all of the claim limitations as set forth above.  Merrill et al. disclose adding sequestrants in an amount of 0.1 to 4% of the final cheese product (C14/L30-34).  
While Merrill et al. does not disclose the precisely claimed amount of additive, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding claims 18-22 and 30-34, Merrill et al. disclose all of the claim limitations as set forth above.   Merrill et al. disclose the cheese can be standard (i.e. natural cheese) or non-standard cheese (i.e. processed cheese) (C5/L1-9).  Therefore, given Merrill et al. teach cheese compositions that are considered standard, it necessarily follows that the cheese products would be at least 90% natural cheese.
Regarding claims 25-27 and 36-38, Merrill et al. disclose all of the claim limitations as set forth above.  Merrill et al. also disclose that the additives can be added to the cheese curd and/or at other stages (C9/L27-30, C11/L62-65).  
Response to Arguments
Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive. 
Applicants submit the Examiner’s “assumption” that a pH value of 4.8 is included within the pH of “about 5.0” is flawed.  Applicants submit “this assumption is flawed because the pH scale is logarithmic, no linear, and a difference of 0.1 pH units (or 0.5 pH units for amended claim 10) is significant in its hydrogen ion activity.”  Moreover, Applicants submit “in the context of cheese, the Oldfield reference demonstrates three things that are relevant to this analysis: (1) that the pH of cheese is measurable to the tenths and hundredths place, (b) that the isoelectric point of cheese proteins changes within a small pH window, and (3) that small changes to pH have an effect on the denaturation of cheese proteins when heat is applied.”  Applicants also explain “the cheese pH, the manufacturing process, and the use of select additives help maintain the protein structure” and “maintaining the structure of the cheese proteins improves the texture and appearance of cooked cheese.”
Here, Applicants claim a method for making cheese wherein the cheese composition comprises about 18 to 35% protein and the protein comprises about 0.01 to about 25% intact protein segments.  There is no evidence on the record demonstrating the cheese product of Merrill et al. would not display the claimed protein content and content of intact protein segments.
While under specific circumstances, certain properties of dairy proteins may change due to small pH shifts (e.g., 0.2 units), here, there is no evidence on the record demonstrating that the shelf life of the claimed cheese would differ within a pH shift of 0.2 or 0.5 units.  Further, there is no evidence that the content of intact proteins would shift out of the broadly claimed range of about 0.01 to 25%.
Applicants also note, “[i]n addition to using a different pH, Merrill is also directed to a different manufacturing process.”  Applicants argue “Merrill’s aggressive manufacturing process and reduction in particle size is likely to denature the protein.”  Applicants submit “Merrill does not render obvious the feature of claim 10 wherein the protein comprises about 0.01 to about 25% of intact protein segments by weight of the protein.”
There is no evidence on the record demonstrating that the “aggressive manufacturing process” of Merrill et al. would impact the content of intact proteins.  Note, “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the Merrill et al. reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759